Citation Nr: 0725959	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-30 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected wounds of the 
left thigh and right calf.

2.  Entitlement to service connection for arthritis of the 
hips and legs, to include as secondary to service-connected 
wounds of the left thigh and right calf.

3.  Entitlement to an increased (compensable) disability 
rating for residuals of wounds of the left mid-thigh and 
posterior right calf.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to June 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's claims for service connection for a 
back condition and arthritis of the hips and legs, and for an 
increased rating for residuals of wounds of the left thigh 
and right calf.


FINDINGS OF FACT

1.  No back disability was recorded during service, nor for 
many years following service.

2.  No relationship, direct or otherwise, is shown between 
residuals of shell fragment wounds of the left thigh and 
right calf and any current back disability, to include 
arthritis.

3.  No arthritis or other disability of the hips, knees, or 
ankles was recorded during service, nor for many years 
following service.

4.  No relationship, direct or otherwise, is shown between 
residuals of shell fragment wounds of the left thigh and 
right calf and any current arthritis or other disability of 
the hips, knees, or ankles.

5.  Residual shell fragment wound scars of the left mid-thigh 
and posterior right calf are currently stable, and are not 
tender or painful on examination, without muscle injury or 
limitation of motion or function of the affected parts.


CONCLUSIONS OF LAW

1.  Current back disability was not incurred or aggravated in 
service; nor is any such disability proximately due to or the 
result of service-connected lower extremity shell fragment 
wounds or other injuries in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).  

2.  No current arthritis or other disability of the hips, 
knees, or ankles was incurred or aggravated in service; nor 
is any such disability proximately due to or the result of 
service-connected lower extremity shell fragment wounds or 
other injuries in service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.310(a).

3.  Residuals of wounds of the left mid-thigh and posterior 
right calf do not meet the criteria for a compensable 
disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7 and 4.118, Diagnostic 
Codes 7801-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 
February 2003 and August 2006.  Those notices informed the 
veteran of the type of information and evidence that was 
needed to substantiate claims for service connection, to 
establish original and increased ratings, and to establish 
effective dates for benefits awarded.  VA has conducted all 
appropriate development of relevant evidence, and has secured 
all available pertinent evidence.  The assembled evidence 
includes the reports of VA examinations performed in April 
2003 and September 2006.  The veteran has had a meaningful 
opportunity to participate in the processing of his claims.  
The Board finds that VA has adequately fulfilled its duties 
under the VCAA.  To the extent that VA has failed to fulfill 
any duty to notify and assist the veteran, the Board finds 
such error to be harmless error that would not reasonably 
affect the outcome of the veteran's claims.

Factual Background

The veteran's claims file contains a small number of service 
medical records.  Reports of service entrance and separation 
examinations, and a medical history at separation, show no 
complaints or findings of musculoskeletal injuries or 
impairment.  The file contains dental treatment records and 
one record of outpatient treatment of the ears, but no record 
of treatment of any musculoskeletal injuries.

The veteran filed a claim in 1986 for service connection for 
an unspecified wound sustained in 1951.  In November 1986, 
the veteran's representative wrote that the veteran's wounds 
to his leg and forehead during service had not yet needed any 
treatment, but that the veteran had wanted to establish a 
record in case arthritis or other disability developed later.  
In a VA medical examination in December 1986, the veteran did 
not report any musculoskeletal problems, and the examiner did 
not find any musculoskeletal disorders.  The examiner noted 
scars on the left mid-thigh and posterior right calf that 
were attributed to shrapnel wounds.

Records of VA outpatient treatment of the veteran in 1993 
through 1998 reflect that he was seen for degenerative joint 
disease of the cervical spine, a left heel spur, and left 
thigh pain.

In 1994, the veteran requested an increased rating for left 
leg disability due to an injury sustained in a jeep accident 
in service.  He reported that worsening left leg pain that 
was treated with daily medication.  He indicated that he also 
had arthritis in his neck, shoulder, and arm.  In 1994, and 
again in 1996, he submitted statements from persons who knew 
him, and who indicated that they were aware that the veteran 
had longstanding problems with his leg and his back.

In October 1996, the veteran had a hearing before a hearing 
officer at the RO.  He reported that he had been in a jeep 
accident during service.  He stated that the jeep turned 
over, he was thrown from the jeep, and he sustained injuries 
of his left leg and his forehead.  He indicated that the leg 
became swollen and painful.  He related that currently he was 
on medication for pain in the leg.  He reported that the leg 
pain interfered with walking and with working.

On VA examination in October 1997, the veteran reported 
sustaining shrapnel wounds to the left thigh and right calf 
in service in 1951, and sustaining left leg injury in a jeep 
accident in service in 1950.  He stated that he currently had 
daily pain in his left leg and knee.  The examiner noted 
shrapnel wound scars, without atrophy or reduction of muscle 
strength.  The examiner concluded that there was no 
disability as a result of the shrapnel wounds.  The left knee 
had a full range of motion, with pain on full flexion, and 
crepitus.  Left hip and left knee x-rays showed no 
degenerative joint changes.  The examiner found that 
arthritis in the left knee was not shown on x-rays, but was 
indicated by clinical evidence.

On VA examination in February 1999, the veteran reported 
constant pain in his left thigh and right leg.  The active 
range of motion of the lower extremities was within normal 
limits in all joints.  There was no evidence of any 
neuromuscular or functional deficits.  The shrapnel wound 
scars were not tender.  The examiner concluded that the 
joints and musculature were not affected by the service-
connected injuries.

VA outpatient treatment notes from 1999 through 2006 show 
ongoing treatment for musculoskeletal pain.  In a February 
2001 statement, VA physician J. R. F., M.D., indicated that 
he was the veteran's primary care physician.  Dr. F. reported 
that over several years of treating the veteran he had noted 
the veteran's progressive pain in the extremity where he 
received a shell fragment wound.  Dr. F. wrote, "There has 
resulted a malalignment secondary problem from his favoring 
this painful leg, causing groin, thigh, and back pain."  In 
June 2001, Dr. F. wrote that the veteran experienced chronic 
left hip pain related to mechanical malalignment from a 
gunshot wound in service, and that the pain prevented the 
veteran's usual function.

On VA examination in April 2003, the veteran reported 
constant pain in his left thigh.  He indicated that he had 
retired over a year earlier, because pain in his right calf 
limited his ability to stand.  He stated that his right calf 
injury caused him to limp and to have back pain.  On 
examination, the veteran used a cane, and walked with a limp.  
The scar on the left thigh was 1.5 by 1.0 centimeters and 
minimally depressed, about 1 millimeter.  The scar on the 
right calf was 2 by 1 centimeters, and also minimally 
depressed, about 1 millimeter.  Both scars were nontender and 
nonerythematous, and had no reduction of muscle mass.  X-rays 
of the left femur and right tibia and fibula were 
unremarkable.

In 2003, persons who know the veteran submitted statements 
providing their observations of the veteran's increasing 
impairment due to worsening pain in his hips and legs.  In an 
April 2004 statement, the veteran again described the jeep 
accident in Korea.  He indicated that he was thrown from the 
jeep, and that a large toolbox was thrown from the jeep and 
landed on his leg.  He stated that after the accident the leg 
was swollen, and for about a month was unusable, so that he 
had to drag it behind him when he walked.

In October 2005, the veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  The 
veteran again described the jeep accident that occurred 
during his service with a combat unit in Korea.  He stated 
that as a result of the accident his left thigh was swollen, 
and he had an injury on his head.  He reported that he was 
treated by medics, and that the thigh injury limited his 
activity for a month.  He indicated that he has experienced 
intermittent symptoms in his left thigh since that injury.  
The veteran also reported that he received medical treatment 
in service after sustaining shrapnel wounds to his right 
calf.  He stated he had continued to have pain in that calf 
since the injury.

The veteran reported that after service he worked for many 
years running an automobile service station.  He stated that 
he did not seek medical treatment until many years after 
service.  He related that he had first sought treatment for 
back pain about fifteen years prior to the hearing.  He 
indicated that he was currently under treatment, including 
pain medication, for back pain.  He stated that he did not 
presently have symptoms in his right calf, but that he had 
pain in his thigh, back, and neck.

In the report of a September 2006 VA examination of the 
veteran, the examining physician, R. A., M.D., indicated that 
he had reviewed the veteran's claims file.  The veteran 
reported that he was retired from work.  He stated that he 
had pain in his neck, low back, left knee, and left leg.  He 
indicated that he took medication for his neck pain, and that 
the medication helped to relieve pain in the other areas as 
well.  He related that he had occasional low back pain.  He 
reported mild occasional tenderness at the sites of wounds of 
the right calf and left thigh.  He stated that he had daily 
pain in his left knee and leg.  He indicated that this pain 
was worse with walking, but that he was able to walk a mile 
each day with a cane.

On examination, scars on the left thigh and right calf were 
each round and approximately one inch in diameter.  The scars 
were very slightly depressed, and were nontender.  The low 
back had no tenderness or spasm, and had motion to 75 degrees 
of flexion, 20 degrees of extension, 30 degrees of lateral 
bending to each side, and 45 degrees of rotation to each 
side, with pain only at the extremes.  Straight leg testing 
was negative.  The ranges of motion of the hips bilaterally 
were to 90 degrees of flexion, 25 degrees of adduction, 45 
degrees of abduction, 60 degrees of external rotation, and 40 
degrees of internal rotation, all without apparent pain.  The 
knees were stable, without swelling, and each had motion from 
0 to 120 degrees, with pain only at the extreme of flexion.  
The ankles were stable and without swelling, and had motion 
to 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.

Dr. A. concluded that the veteran's hips and ankles were 
normal on examination.  He stated the impression that the 
lumbar spine and knees were normal except for minimal range 
of motion impairments, and that such impairments were not 
considered secondary to the veteran's shell fragment wounds.  
He indicated that the impairment of the lumbar spine was 
consistent with the veteran's age.  Dr. A. described the 
right calf and left thigh shell fragment wounds as small, 
insignificant, and minor.  He noted that the wounds were 
located in soft tissue areas, and that neither wound was in 
close proximity to a joint.  He expressed the opinion that 
none of the musculoskeletal symptoms found on the examination 
were caused by the shell fragment wounds.  He indicated that 
the wounds had no adverse effect on daily living.

Service Connection Claims

The veteran is seeking service connection for a back 
disability, including arthritis, and for arthritis of the 
hips and legs.  Service connection has been established for 
residuals of shell fragment wounds of the veteran's left mid-
thigh and posterior right calf.  In addition to the shell 
fragment wound, the veteran has reported having sustained 
another left thigh injury in service, in an accident in which 
he was thrown from a jeep.  The veteran attributes current 
disabilities of the back, hips, and legs to the shell 
fragment wounds and jeep accident during service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  For service 
connection to be established based on an injury during 
service, there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

For a period of many years following the veteran's service, 
there is no contemporaneous evidence that the veteran had 
disability of the back, hips, or legs.  The evidence from 
1986, more than thirty years after service, does not indicate 
that any disability of the back, hips, or legs was present at 
that time.  Back, hip, and leg symptoms have been reported 
from the 1990s forward.  Physicians have provided different 
conclusions as to whether those symptoms can be linked the 
service-connected shrapnel wounds in the veteran's left thigh 
and right calf.  Dr. F. found that the veteran had pain in 
one of the wounded legs, apparently the right, and had as a 
result developed problems with his back, left hip, and left 
thigh.  Dr. A. concluded that the veteran's shell fragment 
wounds had not produced any disability in the veteran's 
lumbar spine or lower extremities.

Dr. F. provided primary care for the veteran for a number of 
years.  Dr. A. reviewed the veteran's claims file, documented 
a careful examination of the veteran, and explained his 
conclusions.  The exposure of each physician to relevant 
information makes the opinion of each credible and reasonably 
persuasive.  The Board notes, however, that the gap of 
several decades between service and evidence of symptoms in 
the back, hips, and legs, argues against a link between 
injuries in service and current disabilities of the back, 
hips, or legs.  Overall, the persuasive weight of the 
evidence against such a link outweighs the evidence 
supporting a link.  
In reaching its decision, the Board recognizes the 
contributions made by the veteran to his country through his 
military service. Further, his accounts of the vehicle 
accident in Korea are not disputed. For the reasons set forth 
above, however, it cannot be concluded that the disabilities 
at issue developed as a consequence of this incident or are 
otherwise related to his period of military service or the 
residual shell fragment wound scars. 

Increased Rating Claim

The veteran is seeking a higher, compensable disability 
rating for his service-connected residuals of wounds of the 
left mid-thigh and posterior right calf.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The RO has evaluated the residuals of the shell fragment 
wounds in the veteran's legs under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7805.  Under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805, scars that are not on 
the head, face, or neck are evaluated based on their depth, 
size, and other characteristics and effects.  A deep scar is 
one associated with underlying soft tissue damage.  
Diagnostic Code 7801, Note (2).  Scars on two or more 
extremities are to be rated separately, and the ratings are 
to be combined in accordance with 38 C.F.R. § 4.25.  
Diagnostic Codes 7801 and 7802, Note (1).

VA examinations in 2003 and 2006 indicated that the left 
thigh and right calf scars were slightly or minimally 
depressed, and did not have underlying soft tissue damage.  
The scars did not cause limited motion.  The scars therefore 
are not to be evaluated under Diagnostic Code 7801, which 
addresses scars that are deep or that cause limited motion.  
The area of the scars is considerably less than the 144 
square inches, or 929 square centimeters, required for a 
compensable, 10 percent rating for a superficial scar under 
Diagnostic Code 7802.  The scars are stable, and thus do not 
warrant a compensable rating under Diagnostic Code 7803.  The 
scars were not painful on examination, so cannot be 
compensably rated under Diagnostic Code 7804.

Diagnostic Code 7805 indicates that scars that do not have 
the characteristics warranting a compensable rating under the 
other diagnostic codes for scars are to rated on the 
limitation of function of the affected part.  The veteran has 
reported that he has pain in his right calf and left thigh, 
and that this pain limits his endurance in standing, walking, 
and other activities.  In 2001, VA treating physician Dr. F. 
indicated that the veteran had left hip pain that limited his 
functioning.  The Board has concluded in the present 
decision, however, that hip pain is not attributable to the 
residuals of the shell fragment wounds.  Following the 
thorough VA examination and file review in 2006, Dr. A. 
opined that the shell fragment wound residuals did not 
produce any limitation of motion of the legs, nor any adverse 
effect on daily living.  The greater persuasive weight of the 
evidence indicates that the left thigh and right calf wounds 
and residual scars do not limit the function of the veteran's 
thigh or calf.  Therefore, a compensable rating is not 
warranted under Diagnostic Code 7805 for either scar.

The medical evidence does not show that the veteran's left 
thigh and right calf wounds produced muscle injury and 
disability, such as would warrant evaluation under the 
principles and criteria outlined at 38 C.F.R. §§ 4.56 and 
4.73 (2006).  Overall, the evidence indicates that the left 
thigh and right calf wounds have residual scars, but do not 
have manifestations that warrant a compensable rating for 
either or both scars.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).   The residuals of wounds of 
the veterans left mid-thigh and posterior right calf have not 
necessitated frequent periods of hospitalization.  While the 
veteran has asserted that pain associated with the wounds 
hastened his retirement, the preponderance of the medical 
evidence has not supported the conclusion that the wounds 
have effects that substantially impair the veteran's 
function.  The Board therefore concludes that the evidence 
does not show that the service-connected wound residuals have 
resulted in marked interference with employment.  Under these 
circumstances, the Board finds that the residual 
manifestations of the shell fragment wounds do not make it 
impractical to apply the criteria of regular rating 
schedule.  Therefore, it is not necessary to submit this case 
to the appropriate authority for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).
ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for arthritis of the hips 
and legs is denied.

Entitlement to a compensable disability rating for residuals 
of wounds of the left mid-thigh and posterior right calf is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


